Citation Nr: 0927637	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied 
service connection for PTSD.  The rating decision also 
reopened a claim for service connection for hypertension and 
denied it on the merits.  

The Board notes that a final September 1980 rating decision 
denied service connection for anxiety neurosis with 
hysterical features.  The Board finds that the Veteran's 
current claim for service connection for PTSD is also an 
application to reopen a claim for service connection for a 
psychiatric condition other than PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  The Board refers this claim to the RO for proper 
development.  

With respect to the Veteran's hypertension claim, the Board 
will adjudicate the initial issue of new and material 
evidence in the first instance regardless of the RO 
determination reopening it because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).



FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran does not 
have PTSD.  

2.  A September 1980 rating decision denied service 
connection for hypertension; the Veteran did not appeal the 
decision within one year of receiving notification and thus 
the decision is final.

3.  Evidence added to the record since the September 1980 
rating decision does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for hypertension and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The September 1980 rating decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  Evidence received since the September 1980 rating 
decision is not new and material, and the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify has not been satisfied with 
respect to Kent.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the Board finds that the Kent notice error did 
not affect the essential fairness of the adjudication.  The 
Board notes the Veteran has had representation throughout the 
duration of the appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
Veteran's original September 2004 claim, on which he 
requested the VA "reevaluate" his claim for hypertension 
makes it clear that he knew service connection for 
hypertension had been previously denied.  The June 2004 
informal hearing presentation makes it clear that the Veteran 
had actual knowledge that service connection for hypertension 
had been denied because service medical records were negative 
and there was no evidence linking current hypertension to 
service.  These factors demonstrate that the Veteran has 
submitted all evidence and/or information in his possession 
and thus the purpose of the VCAA was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The Veteran was provided 
an opportunity to set forth his contentions before a Decision 
Review Officer (D.R.O.) at the RO.  He was afforded a VA 
medical examination for PTSD in November 2004.  VA has not 
provided the Veteran an examination with respect to his 
hypertension claim.  VA is not obligated to provide a medical 
examination if the Veteran has not presented new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The Veteran asserts that he has PTSD due to active duty.  He 
did not complete and return a VA PTSD Questionnaire.  The 
report of a November 2004 VA PTSD examination relates that he 
did not report any stressor.  However, an August 2004 VA 
outpatient psychiatry note relates that the Veteran described 
a stressor during which he had to accompany a group of 
American soldiers to open a fuel line that was being held 
closed by Vietnamese villagers.  The villagers were angry 
because the prior evening an American jeep had driven off a 
cliff and landed onto a Vietnamese house, killing Vietnamese 
civilians. 

The VA medical records in the claims file reflect that the 
Veteran does not have PTSD.  The August 2004 VA outpatient 
psychiatry note provides a pertinent diagnosis of "GAD 
[generalized anxiety disorder]" and "R/O PTSD (?)."  An 
October 2004 VA outpatient psychiatry notes also provides a 
pertinent diagnosis of "GAD[,] R/O PTSD (?)."  The 
remaining VA outpatient treatment reports reflect GAD. 

The report of a subsequent November 2004 VA examination for 
PTSD reflects that the Veteran does not have PTSD.  The 
report relates that the examiner reviewed the Veteran's 
claims file and computerized medical records.  It sets forth 
the relevant medical history and the results of current 
examination.  The Axis I diagnosis was GAD.  The examiner 
observed that the Veteran had no documented or claimed 
stressor and thus did not meet the stressors criteria for 
PTSD.  The examiner concluded that based on the Veteran's 
history, records and evaluations, he did not fulfill the 
diagnostic criteria for PTSD.  

Parenthetically, the Board notes that the Veteran's DD214 
does not show combat, and thus a stressor may not be 
presumed.  38 U.S.C.A. § 1154(b) (West 2002).  He has not 
identified any stressful incidents by date or location, or 
completed and returned a VA PTSD Questionnaire.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The Board finds that the November 2004 medical opinion that 
the Veteran does not have PTSD outweighs the tentative 
outpatient diagnoses of "R/O PTSD (?)."  The latter 
diagnoses are, by their own terms, provisional and 
questionable.  In addition, they do not purport to be based 
on a review of any other medical records.  By contrast, the 
November 2004 VA medical opinion is based on a review of all 
medical evidence and history, including the August and 
October 2004 diagnoses of "R/O PTSD (?)."  This fact is 
particularly important, in the Board's judgment, as the 
completeness and accuracy of the record makes for a more 
convincing rationale. Simply put, in the absence of a PTSD 
diagnosis, a grant of service connection therefore is clearly 
not supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence 

The Veteran continues to assert that he incurred hypertension 
while on active duty.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

The September 1980 rating decision denied service connection 
for hypertension.  The decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  The decision held that while the Veteran 
did have a current diagnosis of hypertension, he did not have 
it while on active duty.  Evidence of record at this time 
included service treatment records, which were negative for a 
diagnosis of hypertension or blood pressure readings showing 
hypertension for VA purposes.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (hypertension must be 
confirmed by readings taken two or more times on at least 
three different days, and for the purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominately 90 or greater).  A September 1980 VA 
examination report notes a diagnosis of hypertension (mild).  

Since the September 1980 rating decision became final, the 
Veteran has submitted additional post-service VA treatment 
records, dated as recently as December 2006, which show 
hypertension.  They do not link the hypertension to the 
Veteran's service, or show hypertension to a compensable 
degree within one year of separation from active duty.  They 
raise no reasonable possibility of substantiating the claim.  
Thus, the evidence is not material within the meaning of 38 
C.F.R. § 3.156(a).  


During the current appeal period, the Veteran has continued 
to make assertions that he had hypertension while on active 
duty, and that blood pressure readings on active duty 
reflected hypertension.  For example, during a May 2006 
hearing before a D.R.O. he again asserted that he had 
hypertension while on active duty.  These assertions are the 
same as those he previously made to VA.  Thus, his statements 
and testimony are not new.  Reid v. Derwinski, 2 Vet. App. 
312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 
(1998) (veteran's testimony supporting fact previously 
rejected regarding an alleged PTSD stressor was cumulative).  

The Veteran's assertions are also not material.  It is 
generally true that lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, a lay person is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for hypertension.  Thus, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) and the 
claim is not reopened.








								[Continued on Next 
Page]
ORDER

Service connection for PTSD is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
hypertension is denied.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


